t c memo united_states tax_court michael g judah and sally a judah petitioners v commissioner of internal revenue respondent docket no filed date paul j krazeise jr and alisha m harper for petitioners diana n wells denise a diloreto and john s hitt for respondent memorandum findings_of_fact and opinion goeke judge petitioners engaged in a saddlebred horse activity they have continued to engage in the activity despite reporting losses for every year of its existence respondent audited petitioners’ form sec_1040 u s individual_income_tax_return for taxable years to and determined petitioners were not operating the saddlebred horse activity for profit within the meaning of sec_183 consequently respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners’ federal_income_tax for the taxable years and respectively respondent also determined accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure under sec_6662 for taxable years and respectively the issues for decision are whether petitioners’ real_estate and saddlebred horse activities should be treated as a single undertaking for purposes of sec_183 we hold that they were two separate and distinct activities whether petitioners engaged in the saddlebred horse activity from to for profit within the meaning of sec_183 we hold that they did not and whether petitioners are liable for accuracy-related_penalties under sec_6662 for to we hold that they are not unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar findings_of_fact petitioners some of the facts have been stipulated and they are incorporated in our findings by this reference petitioners sally and michael judah resided in louisville kentucky at the time of filing the petition petitioners are married and filed joint income_tax returns for the years at issue michael judah has a bachelor of business degree from bellarmine university sally judah has a bachelor of arts degree with a minor in marketing from the university of kentucky both petitioners are financially successful real_estate professionals with many years of experience in the real_estate industry before commencing the saddlebred horse activity mr judah held executive positions in large real_estate companies and he currently owns and manages several real_estate businesses mrs judah has also held high-level positions in various real_estate development companies she is currently the chief operating officer of a large real_estate development firm in louisville kentucky petitioners both earned considerable income from the real_estate activities during the years at issue commencement of the saddlebred horse activity petitioners attended horse camps as children but otherwise had no substantial connection to the horse industry until the mid-1990s in or around petitioners’ daughter ali judah began riding american saddlebred horses ali had a natural talent for riding and exhibiting horses and she became known in the saddlebred horse industry as an excellent show woman as a result petitioners began searching for a saddlebred horse to purchase for their daughter in petitioners meet jo cornell a horse trainer with over years of experience petitioners were impressed with ms cornell’s background in the horse industry and started taking ali to ms cornell’s stables for riding lessons petitioners also sought advice from ms cornell in purchasing a saddlebred horse after seeking input from ms cornell petitioners purchased their first horse petitioners began to claim deductions for business_expenses related to their saddlebred horse activity after purchasing said horse and since this point they have continued to deduct expenses for the saddlebred horse activity through the taxable_year the expenses stemmed from promoting ali as a saddlebred horse rider for example petitioners deducted the costs of attending horse shows an american saddlebred horse is a breed of 3-gaited or 5-gaited saddle horses developed chiefly in kentucky from thoroughbreds and smooth-gaited stock merriam-webster’s collegiate dictionary 10th ed throughout the united_states and the costs of ali’s equipment clothing training fees and other miscellaneous items associated with showing saddlebred horses formation of judah saddlebreds petitioners conducted their saddlebred horse activity as a sole_proprietorship the first two years of business sometime in petitioners met william malone a certified_public_accountant c p a with the accounting firm deeming malone livesay and ostroff petitioners hired mr malone to prepare their income_tax returns and mr malone also advised them to form separate limited_liability companies for their horse and real_estate businesses on date petitioners filed articles of organization with the kentucky secretary of state and formed judah saddlebreds llc judah saddlebreds judah saddlebreds was formed as a member-managed llc with mr judah as the sole member and manager mr malone further instructed petitioners to keep their real_estate and saddlebred horse activities completely separate adhering to mr malone’s advice petitioners maintained separate books records and bank accounts for their real_estate and horse activities on date petitioners opened a checking account under the name judah saddlebreds llc all income and expenses generated by petitioners’ saddlebred horse activity were reflected in statements from that bank account business plan and expert advice petitioners argue that their plan was to purchase young horses and then increase the horses’ value through training and competing at shows petitioners believed they could thus acquire horses at a relatively low cost and exponentially increase the horses’ market_value however ali’s personal_use was always the primary consideration in purchasing a horse petitioners never bought a horse that was unfit for their daughter to ride petitioners did not prepare a written business plan before commencing their saddlebred horse activity judah saddlebreds’ formal business organization documents are the only evidence of a written business plan the business_purpose of judah saddlebreds as stated in the llc operating_agreement is to operate in the horse industry by purchasing breeding training showing and selling horses judah saddlebreds’ mission statement similarly states the mission of judah saddlebreds llc is to locate and acquire quality horses which through proper training successful performance and potential breeding will both enhance the value of the breed and return a substantial profit to the business the mission statement was prepared in or around years after petitioners first engaged in the saddlebred horse activity petitioners did not prepare financial projections budgets or expected cashflow statements before commencing the saddlebred horse activity petitioners always sought input from their trainers before purchasing a horse the main criteria in selecting a horse were its age ability to be trained and suitability for ali’s skill level petitioners also independently ensured that the asking price of a horse was reasonable and petitioners hired veterinarians to inspect each horse before they acquired it petitioners would also board the horse for a trial period while deciding whether to purchase it during the trial period petitioners paid all boarding and training expenses for the horse petitioners consulted with the trainers before selling horses as well this was because the trainers knew the horses’ backgrounds and show records both being key factors in establishing the saddlebred horses’ market values petitioners’ trainers also provided advice as to what shows to enter and what horse to exhibit at a show the trainers knew which event and horse bolstered ali’s chances of success the trainers did recommend riders other than ali to show petitioners’ horses but this was not a common practice rather ali was the main rider in most horse shows books_and_records the books_and_records of judah saddlebreds have at all times been maintained by mr judah mr judah’s accounting_method consisted of compiling bank statements and receipts that were generated over the course of the taxable_year at yearend mr judah prepared a handwritten summary of income and expenses and delivered it to mr malone mr malone or another c p a would then prepare petitioners’ income_tax returns using the handwritten summary of income and expenses judah saddlebreds’ books_and_records did not separately account for operating_expenses attributable to each individual horse the books_and_records merely reflected the aggregate of income and expenses generated for the operation as a whole petitioners’ records did not track the costs of training feeding showing or grooming for each individual horse consequently petitioners could not determine the needed sale price to recoup operating_expenses of a specific animal time and effort in saddlebred horse activity petitioners were unable to devote substantial time to their saddlebred horse activity petitioners had full-time jobs and other responsibilities outside of the horse activity mr judah allocated most of his professional time to his real_estate businesses and mrs judah worked approximately hours a week as a chief operations officer in a real_estate company the time petitioners did allocate their saddlebred horse activity generally consisted of visiting their horses once a week speaking with their trainers on the phone or in person attending horse shows preparing advertisements and recording receipts and expenses petitioners did not feed groom ride or train their horses furthermore petitioners did not tend to the stables during the years at issue petitioners were members of multiple horse associations mrs judah was a member of the united_states professional horseman’s association the united_states equestrian association the american saddlebred horse association and the kentucky american saddlebred horse association mr judah was a member of the american saddlebred horse association the united professional horse association the kentucky american saddlebred horse association and rock creek riding club mr judah was also the vice president and a board member of rock creek riding club advertising petitioners advertised their horses through print sources online publications and horse shows horse shows also provided a forum for marketing horses petitioners paid for travel meals and hotel costs for themselves ali and the trainers while at horse shows petitioners also paid for the costs of boarding feeding and transporting horses to the shows during the years at issue petitioners attended horse shows each ranging between two and seven days profitability of saddlebred horse activity petitioners have never made a profit in their saddlebred horse activity their sources of income from their saddlebred horse activity were through the sales of horses and horse show winnings however petitioners concede that horse show winnings were marginal petitioners never generated income in the breeding operations either the following table lists each of petitioners’ horses the purchase_price and the corresponding sale price from to horse name lady’s bay day purchase date purchase_price sale date sale price dollar_figure dollar_figure riva diva selby lane champagne in winter eddyrile radiant success i’m a new york diva born -- big_number big_number big_number big_number big_number --- never sold donated -- big_number big_number big_number --- big_number --- big_number --- big_number big_number born -- big_number divine renaissance new york’s perfect diva hollywood agent iza diva leatherwood lift-off transferred -- currently owned currently owned big_number --- big_number currently owned currently owned although petitioners have sold a number of horses for more than their purchase prices they have still generated nearly dollar_figure million in losses since the following table lists the reported loss from each year with respect to petitioners’ saddlebred horse activity taxable_year net profit loss dollar_figure big_number --- --- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number operating_expenses petitioners’ substantial losses were due to high operating_expenses boarding training and showing the horses were by far the largest expenses at all times petitioners kept horses at the trainers’ facilities in turn this generated constant feeding boarding veterinarian and other costs generally associated with owning horses in addition petitioners incurred a monthly fee for training their horses the trainers specifically trained horses according to ali’s riding style and abilities in the years prior to those at issue petitioners claimed business_expense deductions for the costs of ali’s riding lessons when she trained at ms cornell’s stables when ali stopped taking riding lessons in petitioners no longer incurred that expense show expenses required petitioners to pay extra wages to their trainers because of the extra time to attend the shows as well as the time it took for the trainers to travel to the shows petitioners also incurred horse show costs of vip box seats entry fees horse stall fees and horse bedding fees petitioners financed their acquisition of horses with loans of approximately dollar_figure the loans were taken in judah saddlebreds’ name and secured_by judah saddlebreds’ horses and personal guaranties from mr judah interest_expenses on the loans were paid_by judah saddlebreds jreg or judah construction would pay the interest_expenses when judah saddlebreds had insufficient funds other significant expenses were sec_179 depreciation expenses for the horses and mortality insurance for the horses petitioners’ real_estate activities petitioners argue that their real_estate and saddlebred horse activities constituted a single undertaking for purposes of sec_183 mr judah is the owner of various real_estate businesses mr judah formed judah real_estate group llc jreg on date by filing articles of organization with the kentucky secretary of state mr judah has at all times been the single member and manager of jreg jreg’s articles of organization provide that t he business of the company shall be to act as a real_estate broker notably the articles of organization do not refer to petitioners’ saddlebred horse activity jreg’s operating_agreement provides that jreg’s purpose is to perform and operate as a real_estate brokerage firm with duties of sale and leasing of commercial and residential property in louisville kentucky in addition the company is to perform duties associated with managing the development of both residential and commercial property jreg’s operating_agreement does not mention its interrelationship with petitioners’ saddlebred horse activity between date and date jreg and judah saddlebreds maintained the same principal office from date onward jreg and judah saddlebreds never maintained the same address again the following table lists jreg’s net profits from to year net profit dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number mr judah formed judah construction llc judah construction on date judah construction was formed as a member-managed llc with mr judah as the sole member and manager at trial petitioners did not provide judah construction’s operating_agreement or other documents to establish the company’s business_purpose or relationship with petitioners’ saddlebred horse activities moreover judah construction has never operated from the same location as petitioners’ saddlebred horse activity the following table lists judah construction’s net profits from to year net profit loss dollar_figure big_number big_number big_number big_number --- big_number big_number big_number big_number mr judah owned other businesses that operated in the real_estate industry but petitioners do not contend that they were part of a single activity for purposes of sec_183 the accounting_records of jreg and judah construction were maintained by mr judah at all times petitioners’ real_estate businesses have tracked expenses and revenues for each property development or project individually moreover the books_and_records for the real_estate businesses were maintained contemporaneously with business operations mr judah also prepared financial projections when proposing real_estate developments to potential investors furthermore both jreg and judah construction prepared financial statements such as balance sheets and income statements petitioners commonly transferred funds from jreg to judah saddlebreds given judah saddlebreds’ inability to generate a profit these transfers were documented within jreg’s financial statements journals and ledgers with a specific account number jreg treated the transfers to judah saddlebreds as nondeductible expenses for federal tax purposes on the other hand transactions between petitioners’ various real_estate businesses were expensed for federal the other real_estate entities owned by mr judah were judah development group llc triple crown contractors llc and judah nachand llc income_tax purposes and a form 1099-misc miscellaneous income was issued to document each expense according to petitioners judah saddlebreds was used to generate clients for jreg and judah construction petitioners claim that their saddlebred horse activity was instrumental in obtaining real_estate clients we note that only one client specifically used mr judah's real_estate services because of his knowledge of the horse business and horse property however neither jreg nor judah construction performed work for the client instead it was triple crown contractors all the other clients used mr judah's real_estate services because of a close personal relationship with petitioners or because they knew and respected his professional workmanship irs examination in the internal_revenue_service irs initiated an examination of petitioners’ income_tax return the scope of the audit included whether petitioners conducted their saddlebred horse activity with an intent to earn a profit crystal fitzgerald the revenue_agent who audited petitioners’ return testified that petitioners never contended that they operated judah saddlebreds as a single undertaking with jreg and judah construction the irs issued a no_change_letter after the conclusion of the audit ir sec_2013 examination and notice_of_deficiency more of petitioners returns were audited in this time the service issued a notice_of_deficiency disallowing petitioners’ and business_expense deductions for judah saddlebreds and determining penalties pursuant to sec_6662 for and petitioners timely petitioned this court redetermination opinion i burden_of_proof the taxpayer generally bears the burden of proving the commissioner’s determinations are erroneous rule a the burden_of_proof may shift to the commissioner if the taxpayer satisfies certain conditions sec_7491 petitioners argue that under sec_7491 the burden has shifted to respondent conversely respondent contends the burden has not shifted because petitioners failed to introduce credible_evidence necessary for the burden to shift however we decide the sec_183 issue on the preponderance_of_the_evidence after trial and therefore we need not address the burden_of_proof 124_tc_95 citing 394_f3d_1030 8th cir aff’g tcmemo_2003_212 and estate of stone v commissioner t c memo mathis v commissioner tcmemo_2013_294 ii separate undertakings v single undertaking before we address whether petitioners had the requisite profit_motive we must address the threshold issue of whether petitioners’ saddlebred horse and real_estate activities constituted a single undertaking for purposes of sec_183 we believe the resolution of this issue affects the resolution of all remaining issues in favor of the party who prevails in the light of sec_183 which provides if the gross_income derived from an activity for or more of the taxable years in the period of consecutive taxable years which ends with the taxable_year exceeds the deductions attributable to such activity determined without regard to whether or not such activity is engaged in for profit then unless the secretary establishes to the contrary such activity shall be presumed for purposes of this chapter for such taxable_year to be an activity engaged in for profit in the case of an activity which consists in major part of the breeding training showing or racing of horses the preceding sentence shall be applied by substituting for and for petitioners have never earned a profit from their saddlebred horse activity on the other hand petitioners’ real_estate activities have been profitable the following table lists the reported net profits from jreg judah construction and judah saddlebreds and the income from the three activities combined year jreg net profit loss dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number judah construction net profit loss dollar_figure big_number big_number big_number big_number --- big_number big_number big_number big_number judah saddlebreds net profit loss dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number combined net profit loss dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number thus treating petitioners’ real_estate and saddlebred horse activities as a single undertaking yields a net profit in at least two of the last seven years thereby creating the presumption that petitioners conducted their saddlebred horse activity with an intent to earn a profit accordingly petitioners have a strong tax incentive in taking said position under sec_183 petitioners contend that judah saddlebreds was a marketing and customer development platform for jreg and judah construction petitioners argue that judah saddlebreds’ existence allowed them to network with wealthy horse owners who would be willing and able to purchase real_estate respondent maintains that petitioners’ real_estate activities were separate and distinct from their saddlebred horse activity and the two did not constitute a single undertaking for purposes of sec_183 multiple undertakings of a taxpayer may be treated as one activity if the undertakings are sufficiently interconnected sec_1_183-1 income_tax regs the most important factors in making that determination are the degrees of organizational and economic interrelationships of the undertakings the business_purpose served by carrying on the undertakings separately or together and the similarity of the undertakings under the regulations the commissioner generally petitioners would have generated a net profit in and if we were to treat jreg judah construction and judah saddlebreds as a single undertaking thus petitioners would met the requisites for the presumption under sec_183 for and accepts the taxpayer’s characterization of two or more undertakings as one activity unless the characterization is artificial or unreasonable we have considered these and other factors in determining whether the taxpayer’s characterization is unreasonable the other factors so considered include a whether the undertakings are conducted at the same place b whether the undertakings were part of the taxpayer’s efforts to find sources of revenue from his or her land c whether the undertakings were formed as separate activities d whether one undertaking benefited from the other e whether the taxpayer used one undertaking to advertise the other f the degree to which the undertakings shared management g the degree to which one caretaker oversaw the assets of both undertakings h the degree to which the undertakings shared an accountant and i the degree to which the undertakings shared books_and_records topping v commissioner tcmemo_2007_92 mitchell v commissioner tcmemo_2006_145 citing 94_tc_41 tobin v commissioner tcmemo_1999_328 estate of brockenbrough v commissioner tcmemo_1998_454 hoyle v commissioner tcmemo_1994_592 de mendoza v commissioner tcmemo_1994_314 and scheidt v commissioner t c memo a location of the activities petitioners did not conduct their saddlebred horse and real_estate activities in the same location during the years at issue judah saddlebreds was operated from petitioners’ personal_residence while jreg and judah construction were operated from an office location this factor favors respondent b the activities as efforts to derive revenue from land petitioners’ saddlebred horse activity did not use land to generate a profit and judah saddlebreds did not own real_property this factor favors respondent c formation of activities petitioners commenced their saddlebred horse activity in but did not initially form a business_entity ie judah saddlebreds on date petitioners formed judah saddlebreds and jreg on date petitioners formed judah construction petitioners argue that this factor should weigh in their favor because judah saddlebreds and jreg were formed on the same day we disagree petitioners conducted the saddlebred horse activity for nearly two years before forming jreg mr judah also conducted his real_estate activities for sometime before forming jreg the mere fact that petitioners formally created a business_entity to conduct their preexisting saddlebred horse activity does not mean that they commenced their real_estate and horse activities at the same time moreover petitioners did not deduct business_expenses for jreg until but claimed deductible business_expenses for judah saddlebreds in judah construction was formed nearly three years after petitioners began their saddlebred horse activity judah construction did not claim deductible business_expenses until either in addition the formation documents of judah saddlebreds jreg and judah construction do not establish that petitioners intended for these activities to be operated as a single undertaking judah saddlebreds’ operating_agreement does not mention anything about real_estate rather its stated purpose is to operate in the horse business industry by purchasing breeding training showing and selling horses likewise judah saddlebreds’ mission statement does not refer to petitioners’ real_estate activities petitioners failed to introduce the organizational documents for judah construction consequently we hold that petitioners did not form jreg judah construction and judah saddlebreds as a single undertaking this factor favors respondent d each activity’s benefit to the other petitioners argue that the saddlebred horse activity provided substantial benefit to the real_estate businesses by generating customers from within the saddlebred horse industry we do not address whether the real_estate businesses benefited the saddlebred horse activity because petitioners have not made that argument and therefore concede that point in topping v commissioner tcmemo_2007_92 we addressed whether a taxpayer’s equestrian activities benefited her barn interior design activities we held that this factor favored the taxpayer but the facts were drastically different from those of the present case the taxpayer in topping generated more than of her interior design clientele through equestrian activity contacts id slip op pincite this was because the taxpayer’s barn interior design clients wanted structures specifically designed for horses and therefore solicited her services because of her involvement and expertise in the horse industry id pincite unlike the barn interior design activities of the taxpayer in topping petitioners’ real_estate activities are not dependent on or materially benefited by their saddlebred horse activity petitioners’ saddlebred horse activity contributed very little to the income of jreg and judah construction in fact the saddlebred horse activity drained the financial resources of the real_estate businesses petitioners commonly transferred funds to cover judah saddlebreds’ operating_expenses but judah saddlebreds never returned those funds because of constant operating deficits testimony from the clients of mr judah’s real_estate businesses also fails to support petitioners’ position under this factor petitioners’ clients did not use mr judah’s real_estate businesses because they wanted to sell buy or construct property that accommodated horses these clients also contributed very little income to petitioners’ real_estate businesses during the years at issue indeed there was only one person who testified she specifically used mr judah’s real_estate services because of his background in the saddlebred horse industry however triple crown contractors was the entity that performed the work not jreg or judah construction and petitioners do not contend that triple crown contractors was part of a single undertaking with judah saddlebreds after considering the testimony offered to support petitioners’ position we are convinced that the benefits each activity derived from the other were merely incidental and fortuitous petitioners’ real_estate customers were unconcerned with mr judah’s involvement in the saddlebred horse industry instead testimony established that mr judah’s real_estate services were used because of established and trusted relationships or because of his reputable workmanship moreover the revenue collected from witnesses offered to support petitioners’ position is marginal in comparison to the overall income of jreg and judah construction see price v commissioner tcmemo_2014_253 at noting that a taxpayer’s automobile sales to horse customers amounted to less than of all sales it falls far short of the level in topping and we fail to see how jreg and judah construction were benefited by judah saddlebreds petitioners’ arguments more closely resemble those advanced by the taxpayer in 36_tc_879 in henry the taxpayer was a tax attorney who purchased a yacht on which he flew a red white and blue pennant with the numerals on it id pincite the taxpayer argued that the yacht and pennant sparked inquiries from other yacht owners and thereby generated clients for his law practice id however like petitioners the taxpayer in henry was unable to substantiate how much of an economic benefit this practice provided to his law business in disallowing the deduction of the yacht expenses we held w ere we to recognize that expenditures_for normally personal pursuits become deductible business_expenses simply because they afford contacts with possible future clients without showing a more direct relationship to the production of business income it is evident that most all club_dues and similar expenditures_for example as well as the expense of appearing at the right place at the right time with the right people could be claimed as ordinary and necessary business_expense id pincite we find no tangible business relationship between petitioners’ saddlebred horse and real_estate activities like the yacht and pennant in henry petitioners’ saddlebred horse activity generated little if any income for jreg and judah construction petitioners’ saddlebred horse activity did allow them to mingle with prospective clients but we are not persuaded that such conduct created a tangible benefit for mr judah’s real_estate businesses accordingly this factor favors respondent e cross-advertising cross-advertising between the activities was minimal petitioners displayed a banner for jreg or judah construction at horse shows they co-sponsored but these banners failed to advertise judah saddlebreds petitioners also advertised jreg and judah construction in the programs of the horse shows they participated in but these advertisements also failed to make any reference to judah saddlebreds thus aside from petitioners’ last name there was no cross- advertising from these solicitations at horse shows petitioners argue that the cross-advertising consisted mainly of attending horse shows which allowed them to socialize with potential real_estate customers in price v commissioner tcmemo_2014_253 the taxpayers operated a car dealership alongside their horse business the taxpayers argued that they cross- advertised by giving away t-shirts and free cars at horse shows id at we said this argument ignores the fact that marketing the dealerships at horse shows could also have been done solely to capture a target demographic and would not require the existence of a horse business as part of the automobile dealership activity id at like the taxpayer in price petitioners could have attended horse shows to mingle with the attendees without judah saddlebreds’ existence such a business practice did not require dollar_figure million of expenses in contrast it required only the cost of an admission ticket this factor favors respondent f shared management mr judah was the single member and manager of judah construction jreg and judah saddlebreds there is insufficient managerial overlap because these entities share management only in the form of mr judah see id at estate of stangeland v commissioner tcmemo_2010_185 g shared caretaker in price v commissioner at quoting webster’s ninth collegiate dictionary we held that the general dictionary definition of a caretaker is one that takes care of the house or land of an owner who may be absent petitioners’ trainers were the caretakers of the horses but their trainers did not function as the caretakers of their real_estate properties as well thus there is no overlap of caretakers between petitioners’ real_estate and horse activities this factor favors respondent h shared accountant petitioners did not employ a shared accountant for their real_estate and saddlebred horse activities petitioners argue that mr malone was a shared accountant by virtue of preparing schedules c profit or loss from business for petitioners’ various entities however mr malone’s services were limited to preparing petitioners’ income_tax returns other than this mr malone did not provide any type of financial advice or services in regard to petitioners’ saddlebred horse activity in price the taxpayer’s c p a prepared the schedules f profit or loss from farming for the taxpayer’s business entities that were claimed to be part of a unitary_business operation id at we held that this factor favored the commissioner because the c p a was required to prepare the taxpayer’s personal income_tax return and in the process prepared the schedules f in the present case mr malone prepared petitioners’ personal tax returns and therefore had to prepare the various schedules c for petitioners’ real_estate and saddlebred horse activities we find that mr malone like the c p a in price does not qualify as a shared accountant the only other shared accountant was mr judah who manually prepared the books_and_records for jreg judah construction and judah saddlebreds this overlap is not significant because mr judah is also the owner of these entities see id at estate of stangeland v commissioner slip op pincite thus this factor favors respondent i shared books_and_records petitioners maintained separate books_and_records for each of their entities petitioners did not consolidate financials at yearend to present the financial statements of jreg judah construction and judah saddlebreds on a unitary basis this factor favors respondent after weighing all the factors we hold that judah saddlebreds was an activity distinct from jreg and judah construction petitioners claim they operated the saddlebred horse and real_estate activities as a single undertaking we think this was an afterthought and an attempt to qualify for the presumption under sec_183 the two activities were completely unrelated aside from a common owner the fact that judah saddlebreds also allowed petitioners to converse with potential real_estate clients is not grounds for finding that the real_estate and saddlebred horse activities constituted a single undertaking iii sec_183 analysis having decided that petitioners’ saddlebred horse and real_estate activities were separate undertakings we next address sec_183 sec_183 limits sec_162 trade_or_business expense deductions a taxpayer may claim for expenses attributable to an activity_not_engaged_in_for_profit if sec_183 applies taxpayers may not deduct such expenses to the extent they exceed income generated by the activity sec_183 taxpayers engage in an activity for profit when they entertain an actual and honest objective of making a profit 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs whether the requisite profit objective exists is determined by looking at all the surrounding facts and circumstances keanini v commissioner t c pincite sec_1_183-2 income_tax regs we give greater weight to objective facts than to a taxpayer’s mere statement of intent 84_tc_1244 aff’d 792_f2d_1256 4th cir sec_1_183-2 income_tax regs evidence from years after the years in issue is relevant to the extent it creates inferences regarding the taxpayer’s requisite profit objective in earlier years e g foster v commissioner tcmemo_2012_207 bronson v commissioner tcmemo_2012_17 aff’d 591_fedappx_625 9th cir sec_1_183-2 income_tax regs provides a list of factors to consider in evaluating a taxpayer’s profit objective such as the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits earned if any the financial status of the taxpayer and whether elements of personal pleasure or recreation were involved no single factor controls 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir after careful consideration of these factors we find that petitioners did not engage in their saddlebred horse activity with an objective of making a profit our analysis follows a manner in which the taxpayer carries on the activity the fact that the taxpayer carries on an activity in a businesslike manner may indicate a profit_motive sec_1_183-2 income_tax regs this determination requires consideration of a whether the taxpayer maintained complete and accurate books_and_records for the activity b whether the taxpayer conducted the activity in a manner substantially_similar to comparable activities that were profitable c whether the taxpayer changed operating procedures adopted new techniques or abandoned unprofitable methods in a manner consistent with an intent to improve profitability d the preparation of a business plan and e in the case of horse breeding and sales a consistent and concentrated advertising program mathis v commissioner tcmemo_2013_ bronson v commissioner tcmemo_2012_17 bettis v commissioner tcmemo_2010_164 wl books_and_records we first address whether petitioners maintained complete and accurate books_and_records under this factor we consider whether the books_and_records were maintained with the objective of making a profit not merely whether the taxpayer maintained books_and_records for tax purposes betts v commissioner tcmemo_2010_164 a taxpayer must maintain books_and_records for the purpose of cutting expenses increasing profits and evaluating the overall performance of the operation to satisfy this factor id in betts we addressed whether a taxpayer maintained accurate books_and_records in her horse business in that case the taxpayer maintained a separate checking account used business cards kept an excel spreadsheet of her income and expenses and kept a file for each horse id wl at however the taxpayer did not track direct and indirect expenses for each individual horse consequently the taxpayer was unable to determine net profit after each sale because the costs of feeding training and other incidental_expenses in running a horse business were not factored into the bottom line id in holding that this factor weighed against the taxpayer we said without such knowledge the taxpayer could not have known how profitable the entire operation was id petitioners’ accounting_records are even less detailed than those of the taxpayer in betts petitioners’ records were merely crude handwritten compilations of receipts invoices and bank account information still petitioners contend that they would review the yearly information to identify cost-reducing strategies we do not see how that was possible after viewing petitioners’ accounting_records it appears that no review of the books_and_records took place outside of compiling them for tax purposes furthermore petitioners did not keep contemporaneous books_and_records for each horse making it impossible to improve the financial condition of the activity moreover petitioners’ accounting_records in their real_estate activities are significantly different from those in their saddlebred horse activity we think the difference exists because the former was operated to earn a profit both petitioners are seasoned business professionals who understand the importance of financial records in relation to running a profitable business indeed mr judah maintains itemized records for each of his real_estate developments and tracks their ongoing profitability during the years at issue petitioners tracked expenses and revenues for each property jreg also maintained detailed general ledgers that were used to prepare balance sheets income statements and other financial information that a business person would commonly need to assess profitability in comparison petitioners maintained sparse accounting_records for judah saddlebreds and never produced financial statements for the activity consequently we hold that petitioners did not maintain books_and_records to cut expenses and earn a profit we think that petitioners kept receipts for tax purposes and compiled their records only for their tax accountant’s use this factor favors respondent comparable activities the next factor is whether petitioners conducted their saddlebred horse activity in a manner similar to comparable activities that were profitable petitioners have never actively engaged in any horse-related business other than the saddlebred horse activity at issue this factor is neutral changing operating tactics to improve profitability we next consider whether petitioners changed operating procedures cut expenses or abandoned unprofitable lines of business petitioners argue that they began to cut expenses after and this factor should weigh in their favor specifically petitioners contend that they changed their advertisement methodology in an attempt to cut expenses we disagree petitioners’ operating_expenses increased exponentially from through petitioners failed to realize greater revenue and profit from their saddlebred horse activity despite a surge in operating_expenses from to moreover without adequate books_and_records petitioners could not abandon unprofitable lines of business simply decreasing their advertising expenses without more is not sufficient to satisfy this factor showing and training horses was petitioners’ largest expense petitioners made no efforts to reduce these expenses by putting their horses out to pasture in the winter when a horse is put out to pasture expenses drastically diminish because the horse is not being trained petitioners did not offer any evidence as to why they did not put their horses out to pasture but it was likely that ali showed horses throughout the year and petitioners did not want to interfere with their daughter’s training notably petitioners’ show expenses decreased drastically after this decrease coincided with ali’s attendance at veterinary school thus it seems that petitioners cut their largest expense because ali was no longer showing horses and petitioners no longer needed to incur the costs of promoting their daughter’s saddlebred horse career therefore on the basis of all the above facts and circumstances this factor favors respondent business plan petitioners contend that judah saddlebreds’ mission statement constituted a valid business plan we disagree according to the mission statement t he mission of judah saddlebreds is to locate and acquire quality horses which through proper training successful performance and potential breeding will both enhance the value of the breed and return a substantial profit to the business petitioners’ business plan is completely devoid of any meaningful financial analysis see betts v commissioner wl at in betts the taxpayer testified that her business plan was to purchase prospective sport horses that needed developing some training and resell them at a much higher price to the amateur and young rider market id at petitioners’ business plan mirrors that of the taxpayer in betts and we held that this factor weighed against the taxpayer in that case because of the taxpayer’s failure to prepare any business or profit plans profit or loss statements balance sheets or financial break-even analyses for her horse business id at quoting dodge v commissioner tcmemo_1998_89 aff’d without published opinion 188_f3d_507 6th cir nonetheless the taxpayer in betts did maintain contemporaneous books_and_records that reflected her ongoing business operations here petitioners did not even maintain an ongoing compilation of income or expenses instead they kept a compilation of receipts which they used to prepare an income and expense statement at yearend consequently petitioners could not take financial information into account until after the taxable_year was over much less before they began a new year of operations given petitioners’ conduct in other for-profit activities the business proposal with the fisher family_trust for example we would expect judah saddlebreds to have some kind of market analysis budget or cashflow projections prepared before commencing the saddlebred horse activity yet petitioners entered into the activity with nothing more than a plan to sell horses for more than they paid for them this is not a business plan and is devoid of any meaningful financial analysis therefore this factor weighs against petitioners advertising petitioners argue they advertised their horses in a manner consistent with operating a for-profit business in the saddlebred horse industry we agree and have held that advertising at horse shows by word of mouth in print media and by participation in horse shows may indicate an intent to make a profit id at citing 72_tc_659 petitioners advertised their horses mainly by participating in horse shows petitioners also advertised through online and print media although these advertisements helped promote their daughter as an amateur rider they also helped promote petitioners’ saddlebred horse activity this factor favors petitioners in conclusion we find that petitioners did not carry on judah saddlebreds in a manner consistent with an activity engaged in for profit instead petitioners’ lack of financial planning failure to maintain adequate books_and_records and continued losses without modifying their business operations indicate that they lacked an objective of earning profit b expertise of the taxpayer the taxpayer’s expertise research and extensive study of an activity as well as his or her consultation with experts may indicate a profit_motive mathis v commissioner at sec_1_183-2 income_tax regs this factor focuses on whether petitioner s received advice from the experts as to the accepted principles and economics of profitably running a business and not merely the general advice that a horse enthusiast would seek in training and showing horses as a hobby betts v commissioner wl at citing golanty v commissioner t c petitioners argue that they sought business advice from their c p a however mr malone simply advised petitioners to acquire horses and sell them for a profit petitioners also assert that mr malone instructed them to form an llc these simple instructions form the basis of petitioners’ argument that mr malone was an expert consultant we disagree mr malone’s advice to sell horses for more than petitioners paid for them is not expert advice by any means petitioners did not gain any insight from that advice especially considering their business background education and success in other business endeavors petitioners did not seek the type of expert financial advice or services that a c p a commonly provides mr malone maintained accounting_records and prepared monthly financial statements for other clients in contrast mr malone did not provide petitioners the same services because petitioners never asked for them mr malone never advised petitioners on what the sale prices of the saddle horses should be to recoup operating_expenses or what lines of business could improve profitability and reduce expenses most importantly petitioners never sought any type of advice on turning judah saddlebreds into a profitable business mr malone only assisted with the formation of judah saddlebreds and from that point forward he prepared petitioners’ income_tax returns this does not constitute expert advice in profitably running a business see id petitioners further contend that they sought expert advice from their trainers petitioners consulted with their trainers when deciding what shows to enter and what events provided the best chance of success petitioners also consulted with their trainers to determine the selling_price of a horse respondent contends that petitioners’ trainers never had access to petitioners’ books_and_records and therefore could not provide reliable advice on the price at which petitioners needed to sell a given horse for a profit we disagree with respondent on this point petitioners’ trainers knew what a reasonable sale price would be given the market and the background of the horse petitioners’ seeking advice on what shows to enter and what events to compete in does not amount to seeking expert advice on profitability because they sought merely the general advice that a horse enthusiast would seek in training and showing horses as a hobby see betts v commissioner wl at however seeking advice as to how much to sell a horse for is something different the trainers were the most knowledgeable individuals to gauge the market price for a given horse especially when considering the unique characteristics that added value to petitioners’ horses on balance we find that this factor favors petitioners but only because they consulted with trainers before selling their horses c time and effort allocated to activity the taxpayer’s devotion of much of his or her personal time and effort to carrying on an activity may indicate a profit_motive particularly if the activity does not involve substantial personal or recreational aspects sec_1_183-2 income_tax regs the time and effort spent on an activity that has substantial personal and recreational aspects may be due to a taxpayer’s enjoyment of the activity rather than the taxpayer’s objective of making a profit rinehart v commissioner tcmemo_1998_205 we find that petitioners did not allocate the necessary time or effort to establish that they had the requisite objective of making a profit petitioners’ time and effort consisted of visiting their horses twice a week speaking with their trainers preparing for shows paying invoices and maintaining books_and_records yet petitioners mainly spent their time attending horse shows or horse-related events while engaging in their saddlebred horse activity approximately to hours per week was allocated to these types of activities according to petitioners understandably petitioners worked full-time jobs thereby limiting the time they could allocate to the saddlebred horse activity we have previously found that maintaining a full-time job in addition to conducting a purported business can be a positive factor reflecting the taxpayer’s motivation to earn a profit dickson v commissioner tcmemo_1986_182 tax ct memo lexi sec_423 at petitioners allocated time mainly to the enjoyable aspects of their saddlebred horse activity testimony established that petitioners did not clean the horse stables feed or groom the horses or perform any strenuous labor commonly associated with running a horse business instead petitioners gained considerable pleasure by watching their daughter compete in horse shows in addition petitioners enjoyed socializing at horse shows and participating in the saddlebred horse business carries a certain amount of prestige therefore we find that the limited amount of time allocated to their saddlebred horse activity and the substantial elements of personal pleasure weigh against petitioners see mathis v commissioner tcmemo_2013_294 noting that even though the taxpayer spent over hours a week in relation to her horse business the fact that she gained substantial personal pleasure from the activity limited the overall impact of this factor in supporting the taxpayer’s claim to be conducting the horse business for profit d the expectation that assets used in the activity may appreciate in value an expectation that assets used in the activity will appreciate in value may indicate a profit_motive even if the taxpayer derives no profit from current operations sec_1_183-2 income_tax regs however we may infer a profit objective from such expected appreciation only when the appreciation exceeds operating_expenses and would be sufficient to recoup the accumulated losses of prior years foster v commissioner tcmemo_2012_207 see golanty v commissioner t c pincite petitioners argue that some of their horses were sold for more than their initial costs although this may be true the proper inquiry is whether the appreciation of petitioners’ assets is sufficient to recoup the accumulated losses of prior years see foster v commissioner tcmemo_2012_207 overcoming this hurdle seems improbable for petitioners given reported losses for every year of operation indeed judah saddlebreds has accumulated over dollar_figure million in losses including depreciation expenses on petitioners’ horses according to petitioners they have realized a net profit of dollar_figure since petitioners would have us disregard basic accounting principles and ignore judah saddlebreds’ considerable operating_expenses if we were to accept that claim as true and we fail to see how petitioners realized any profit in regard to the saddlebred horse activity moreover even if this were true dollar_figure of profit falls drastically short of recouping dollar_figure million in accumulated losses most importantly petitioners concede that they will never generate enough profit to recoup the dollar_figure million in losses nonetheless they argue that we should ignore their inability to recoup past losses and look only to the prospective potential of judah saddlebreds’ profitability however on the basis of previously decided cases we must consider petitioners’ ability to recoup accumulated losses see price v commissioner tcmemo_2014_253 foster v commissioner tcmemo_2012_207 thus this factor favors respondent e success of taxpayer in carrying on other related businesses sec_1_183-2 income_tax regs provides the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable none of petitioners’ past activities provides evidence of a profit_motive here because petitioners have never actively engaged in other horse-related activities therefore this factor is neutral f the taxpayer's history of income or loss with respect to the activity a history of continued losses with respect to an activity may indicate that the taxpayer lacked a profit_motive see id subpara although a series of losses during the initial or startup stage of an activity may not necessarily indicate a lack of profit_motive a record of large losses over many years is persuasive evidence that the taxpayer did not have such a motive golanty v commissioner t c pincite foster v commissioner tcmemo_2012_207 petitioners recognized losses only in the saddlebred horse activity we have previously held that the start-up phase for a horse breeding activity i sec_5 to years price v commissioner tcmemo_2014_253 at citing engdahl v commissioner t c pincite petitioners have been in the saddlebred horse activity for over years and have not generated a profit moreover respondent is not challenging the first years of petitioner’s saddlebred horse activity only the 11th 12th and 13th years we fail to understand why petitioners have continued to generate losses given that the startup phase is approximately to years petitioners contend that they could generate a profit if they successfully bred one of their horses however petitioners did breed saddlebred horses and they still did not generate a profit furthermore we cannot find for petitioners on what may happen and mere speculation will not carry the day petitioners further argue that judah saddlebreds’ losses have decreased in recent years in mathis v commissioner at the taxpayers cite d the diminishing losses as a sign that the horse farm is nearing profitability we rejected that argument because the smaller net losses did not result from increased sales only from lower reported expenses id at like the losses of the taxpayers in mathis petitioners’ losses were the result of decreased expenditures after increasing profits had nothing to do with it furthermore petitioners’ opening brief states that a lthough we may not be able to fully recoup our start-up losses we could generate sufficient profit going forward to recoup several years of post-start-up losses we have squarely rejected that argument and held t he current and expected losses of an activity should not be of such a magnitude that an overall profit going forward would not be possible id at citing 45_tc_261 aff’d 379_f2d_252 2d cir petitioners did not present convincing evidence that future profits could possibly offset the accumulated losses of dollar_figure million thus this factor favors respondent g the amount of occasional profits earned the amounts of profits in relation to the amount of losses_incurred may provide evidence of the taxpayer’s intent sec_1_183-2 income_tax regs petitioners have never generated a profit from their saddlebred horse activity and continue to operate judah saddlebreds in turn this indicates that petitioners are engaged in the saddlebred horse activity to promote their daughter as a show woman there would be no other reason to continue to run an unprofitable venture since unless there was some ulterior motive this factor favors respondent h the financial status of the taxpayer substantial income from sources other than the activity may indicate that the activity is not engaged in for profit id subpara a taxpayer with substantial income unrelated to the activity can more readily afford a hobby foster v commissioner tcmemo_2012_207 this is particularly true if the losses from the activity might generate substantial tax benefits golanty v commissioner t c pincite petitioners have substantial sources of income apart from the saddlebred horse activity mr judah generates substantial self-employment_income from his real_estate activities and mrs judah earns a considerable salary as the chief operating officer of a large real_estate development company hence petitioners were able to offset that income with recurring losses from judah saddlebreds thus petitioners had substantial income from other sources and gained substantial tax benefits from the losses generated by judah saddlebreds see id petitioners argue that there is no benefit from engaging in an activity that loses money petitioners would have likely incurred these expenses anyway albeit probably not to the same degree because they wanted to promote their daughter’s saddlebred horse hobby the test is whether petitioners intended to earn a profit and in the present case petitioners’ intention to earn a profit was secondary to ali’s saddlebred horse hobby this factor favors respondent i whether elements of personal pleasure or recreation are involved the presence of personal motives and recreational elements in carrying on an activity may indicate that the activity is not engaged in for profit sec_1 b income_tax regs the saddlebred horse activity provides substantial personal pleasure to petitioners as stated previously petitioners do not engage in any of the rigorous aspects of the saddlebred horse activity such as mucking out stalls grooming or feeding horses rather petitioners’ activity provides a social outlet with friends most importantly it allows them to watch their daughter engage in her passion and petitioners gain substantial enjoyment seeing their daughter ride horses in mathis v commissioner tcmemo_2013_294 we addressed this factor for a taxpayer who enjoyed watching horses brought horses to her ranch for personal pleasure and exhibited horses with her daughter the taxpayer worked between and hours a week in relation to her horse business id at we held that running a large-scale breeding operation takes many hours of hard work and the taxpayer has sacrificed family and personal time to promote her horses id at unlike the taxpayer in mathis petitioners did not sacrifice personal or family time in order to engage in the saddlebred horse activity alternatively petitioners’ saddlebred horse activity promoted and supplemented the time that they spent with each other their daughter and their friends therefore this factors favors respondent in conclusion we hold that petitioners did not engage in the saddlebred horse activity to earn a profit petitioners’ primary concern was promoting their daughter’s natural talents and any intent to earn a profit was secondary iv accuracy-related_penalties respondent determined that petitioners were liable for an accuracy-related_penalty pursuant to sec_6662 for each of the tax years at issue sec_6662 and b and imposes a penalty of on any underpayment attributable to among other things negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of dollar_figure or of the income_tax required to be shown on the return for the taxable_year sec_6662 respondent bears the burden of production with respect to this penalty see sec_7491 respondent satisfies the burden by presenting sufficient evidence supporting the penalty see 116_tc_438 respondent determined understatements of petitioners’ income_tax of dollar_figure because we hold that petitioners did not engage in their saddlebred horse activity for profit we do not address additional issues raised by the parties under sec_469 and sec_1231 both sections require income to be from a trade_or_business petitioners did not operate a trade_or_business in regard to the saddlebred horse activity and therefore the issues raised under sec_469 and sec_1231 are moot dollar_figure and dollar_figure for the years and respectively these amounts exceed of the tax required to be shown on the respective returns which for each year exceeds dollar_figure petitioners also satisfy the income_tax test as well thus respondent has carried his burden of demonstrating that petitioners substantially understated their income_tax for each year at issue pursuant to sec_6664 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good_faith a taxpayer’s failure to comply with sec_183 does not preclude a reasonable_cause and good_faith defense see eg rodriguez v commissioner tcmemo_2013_221 at for a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the petitioners’ correct income_tax is dollar_figure dollar_figure and dollar_figure for the taxable years and respectively ten percent of the income_tax owed is dollar_figure dollar_figure and dollar_figure for the taxable years and respectively adviser and the taxpayer actually relied in good_faith on the adviser's judgment 115_tc_43 aff’d 299_f3d_221 3d cir whether a taxpayer has acted with reasonable_cause and in good_faith depends on the facts and circumstances of the case petitioners hired a c p a to prepare their income_tax return for each of the years at issue mr malone was petitioners’ c p a from to but he did not sign petitioners’ returns for the years at issue on account of his retirement in however mr malone believed petitioners conducted their saddlebred horse activity in a businesslike manner and therefore instructed petitioners to deduct the saddlebred horse activity expenses on their income_tax returns during the years at issue a c p a from mr malone’s old firm prepared petitioners’ income_tax returns accordingly we think said c p a would have been of the same opinion as mr malone in that petitioners’ saddlebred horse activity was not subject_to the hobby_loss_rules of sec_183 at all times petitioners submitted complete and accurate records to their c p a to substantiate the business_expenses and relied on their c p a to properly prepare the returns thus the three-prong test of neonatology assocs is satisfied to reflect the foregoing decision will be entered for respondent as to the deficiencies and for petitioners as to the accuracy- related penalties under sec_6662
